Citation Nr: 1641400	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  12-14 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder, claimed as secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.

The Veteran testified at a Board hearing in April 2014; a transcript of that hearing is associated with the claims file.  In April 2016, the Veteran was notified that the Veterans Law Judge who conducted the April 2014 hearing was unavailable to participate in a final decision in his appeal.  The Veteran was informed that he could request another hearing before a different Veterans Law Judge and was notified that if he did not respond within 30 days from the date of that letter, the Board would assume he did not desire another hearing and would proceed accordingly.  Later the same month, the Veteran responded that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

In a March 2015 decision, the Board granted service connection for tinnitus, diabetes mellitus and a left shoulder disorder; dismissed the withdrawn claim of service connection for hyperlipidemia and remanded the matters of service connection for hypertension, bilateral hearing loss and bilateral knee disorders for further development.  As discussed in more detail below, the Board finds that the opinions as pertaining to the matters of service connection for bilateral hearing loss and bilateral knee disabilities are inadequate and the appeal must be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

In a subsequent August 2015 rating decision, the RO granted service connection for hypertension.  As the RO's decision represents a complete grant of his appeal as to this matter, it is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2015 remand, the Board requested an addendum opinion because the February 2012 VA opinion appeared to have been based on the absence of in-service evidence of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board further noted that the February 2012 opinion does not reflect consideration of the Veteran's assertions of longstanding hearing loss starting in 1967 or 1968.  In the request for another opinion, the Board directed the examiner to consider the Veteran's assertions regarding the onset of his audiological symptomatology and address whether it is at least as likely as not that the Veteran's bilateral hearing loss is causally related to service, to include his conceded in-service noise exposure (the March 2015 Board decision granted service connection for tinnitus based on the Veteran's military noise exposure.)

In a July 2015 addendum opinion, the February 2012 VA audiologist again opined that the Veteran's hearing loss is not related to his military noise exposure based on his normal hearing on pre-induction and separation audio tests, no evidence of complaints of or treatment for hearing loss during service or soon after service separation and the initial finding of hearing loss on May 28, 2009, 41 years after service discharge.  The examiner noted that the Veteran is 68 years old and explained that his hearing loss could be the result of a natural aging process, hereditary factors, post-service noise exposure or a combination of these factors.  Notwithstanding this explanation; the addendum opinion continues to be essentially been based on the absence of in-service evidence of hearing loss and does not reflect consideration of the Veteran's competent assertions of longstanding hearing loss starting in 1967 or 1968.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directives.  In light of the foregoing, the Board - mindful of the prolonged period of time in which this matter has been on appeal - has no choice but to return the case to the RO for completion of the development.

Regarding service connection for bilateral knee disorders, the Veteran has testified that these disorders are the result of injuries sustained in a motor vehicle accident during service.  Specifically, he recalled that his left knee continued to hurt after service and has resulted in secondary right knee problems.  A June 2015 VA examination report includes the opinion that the Veteran's knee disabilities are not related to or aggravated by his active military service.  The examiner explained that the Veteran's in-service injuries were "most likely acute and transient" essentially because there is a 27 year gap between his military service and his initial left knee treatment and a 40 year gap between his military service and the initial right knee treatment.  However, this opinion does not address the Veteran's competent allegations of ongoing knee pain since his separation from service.  As such, it is inadequate for rating purposes and remand for a more complete VA opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  [As noted in the March 2015 Board remand, a May 2010 VA examination report notes insufficient information to formulate an opinion as a result of the Veteran's limitations in speaking English and the examiner's limitations in speaking Spanish.]

On remand, updated VA and private treatment records should be obtained.  See 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  After completion of the foregoing, the AOJ should obtain a clinical opinion as to whether it is as likely as not that the Veteran's bilateral hearing loss disability is causally related to his active military service, including acknowledged acoustic trauma therein.  The clinician should discuss the Veteran's frequency and threshold levels on service enlistment and separation and his assertions of longstanding hearing loss starting since service. 

The Board advises the examiner that the absence of an in-service complaint of hearing loss is not always fatal to a service connection claim.  Evidence of a current hearing loss diagnosis and a medically sound basis for attributing that disability to service where there is credible evidence of acoustic trauma due to significant noise exposure in service, may serve as a basis for a grant of service connection for hearing loss.

The audiologist should provide an adequate rationale for any opinion provided. 

If the audiologist determines that an additional examination of the Veteran is necessary to provide the requested opinion, such examination should be scheduled.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his left and right knee disorders.  The entire record must be made available to the examiner for review.  All indicated studies or tests must be accomplished.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

a)  Identify (by medical diagnosis) each disability entity of the left and right knee. 

b)  For each diagnosed knee disability entity, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) related to the Veteran's service, including injuries sustained as a result of his in-service motor vehicle accident.  The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service injuries and post service continuity of symptoms.

c)  As to each diagnosed knee disability which is found unrelated to service, is such disability entity caused by a service-connected disability?  

d)  As to each diagnosed knee disability which is found unrelated to service, is such disability entity aggravated by a service-connected disability?  The physician is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If the examiner finds that a knee disability was not caused but was aggravated by a service-connected disability, the examiner should identify the baseline level of severity of the knee disability prior to the onset of aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  After completing the above, and any other development deemed necessary, review the record and readjudicate the claims.  If any claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

